Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was appointed by the Governor of the State of Illinois to the office of Industrial Officer of the Industrial Commission of the State of Illinois; that said claimant qualified by filing bond, etc., that he assumed his duties at such office on the 23rd day of June, 1925; that subsequent to the said appointment the 56th General Assembly of the State of Illinois by an amendment to the Civil Administrative Code effective July 1st, 1929, fixes salary of said claimant as such officer at $5,000.00 per annum; that the 56th General Assembly of the State of Illinois so fixing said salary and while continuing to act in that capacity claims a back salary $208.34. It appearing that no objection being made by the” Attorney General, and it appearing that the Chairman of the Industrial Commission admits the correctness of the claim and in view of the foregoing the Court recommends that claimant be allowed the sum of $208.34.